Title: To James Madison from Timothy T. Edwards, 29 July 1811 (Abstract)
From: Edwards, Timothy T.
To: Madison, James


29 July 1811. States in a memorial that he sailed from New York on 14 June 1807 as master of the Brutus bound for the Coromandel Coast, that he arrived there in mid-November, and that he set out for New York with “a valuable cargo” the following May. On 6 Sept. the Brutus was captured by a French privateer commanded by Alexis Grassin, taken to Cayenne, and “condemned stock & fluke as then alledged under the Milan decree in the Court of Admiralty for that Colony.” Declares that his cargo did not include contraband of war and that when the decree was issued on 17 Dec. 1807, the Brutus was anchored in the roads of Madras. Grassin, his vessel with the name changed to the Diligente, and also the vessel’s owner, Jean Baptiste Goyan, are now in Philadelphia. Edwards went to Philadelphia to see them but was advised that no U.S. court would take cognizance of a suit and that although the Brutus “had been condemned in a Court of Admiralty very oppressively,” the matter was between the U.S. and France. Estimates his losses at $10,000. As the Brutus was wrongly condemned, he asks that Grassin and Goyan not be permitted to depart until full restitution is made for the “robbery committed.”
 